William Green plaint. agt John Raynsford David Raynsford and Solomon Raynsford Defts in an action of Reveiw of a case or Action tryed at a County Court [ 484 ] held at Boston on the. 30th day of October Last, upon which tryall Judgement was given agt him and for the sd Raynsfords the Land in controversy then and costs of Court allowed twenty Seven Shillings and eight pence and for all other due damages &c. . . . The Jury . . . found for the Defendts costs of Court: The plaint. appealed from this Judgemt unto the next Court of Assistants & gave bond with Sureties for the prosecution thereof to Effect.
[ Upheld by the Court of Assistants. Records, i. 109.]